Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The prior art of record does not appear to disclose one or more processors embedded with a plurality of voltage sources; and memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to: transfer, for each phase of a multiphase cycle, power from a different source of the plurality of sources to a load; determine, for each phase of the multiphase cycle based on an input voltage associated with the source and current drawn from the source, an amount of power transferred from the source to the load; and modify, based on the amount of power transferred from the source to the load, current drawn from the source as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849